DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
To advance prosecution of case on merits, Examiner has amended the claims per below:
Examiner left voice mails for attorneys of record, with Ronald Krosky (reg # 58,564) and Kirsten Hiera (reg# 72650) on 07/27/2022.
The application has been amended as follows: 
In claim 7 line 1 “the system of claim 1” has been changed to –A system--. 

Allowable Subject Matter
Claims 2-11,21-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Prosdocimi (US 7755245) discloses a system (abstract,200, Fig 5) comprising: a first singular structure (12a, Fig 1) comprising a first member (13 by 14b”) and a second member (13 by 11 and 12b); a second singular structure (12a) comprising a third member (13 by 14”) and a fourth member (13 by 18 and 12a), the first member and the third member are configured to align together to form part of a first magnetic core (Fig 1). 
However, neither Prosdocimi nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a third singular structure comprising a fifth member and a sixth member; and a fourth singular structure comprising a seventh member and a eighth member, the fifth member and the sixth member are configured to align together to form part of a second magnetic core; a first sensor configured to detect an operational failure in the first magnetic core; a second sensor is configured to detect an operational failure in the second magnetic core, where the first member and the second member intersect at an angle less than 180 degrees, where the third member and the fourth member intersect at an angle less than 180 degrees, where the first member and the third member are configured to be at least partially surrounded by a first coil to convert a first energy, where the fifth member and the sixth member intersect at an angle less than 180 degrees, where the seventh member and the eighth member intersect at an angle less than 180 degrees, where the fifth member and the sixth member are configured to be at least partially surrounded by a second coil to convert a second energy, where the first sensor is configured to detect an operational failure in the first magnetic core without there being an operational failure in the second magnetic core and where the first sensor is configured to produce a notification, that is outputted, of the operational failure in the first magnetic core”. 
	 Claims 2-6, 8-11 and 21-28 are allowable based on their virtue of depending on claim 7.
In claim 29, Maslov et al. (AU 2003/223318) discloses A system (abstract), comprising: a non-transitory computer readable medium (152) configured to retain an instruction set (abstract).  However, neither Maslov et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “an output of a first sensor that monitors a first segmented magnetic core, and an output of a second sensor that monitors a second segmented magnetic core; and a processor configured to execute the instruction set to identify a failure of the first segmented magnetic core from the output of the first sensor and to identify a failure of the second segmented magnetic core from the output of the second sensor.”.
In claim 30, Maslov et al. (AU 2003/223318) discloses A non-transitory computer-readable medium (152), communicatively coupled to a processor (60), that stores a command set executable by the processor to facilitate operation of a component set (“program”), the component set comprising. However, neither Maslov et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “ a reception component configured to receive an output of a first sensor that monitors a first segmented magnetic core, and an output of a second sensor that monitors a second segmented magnetic core; and an identification component configured to identify a failure of the first segmented magnetic core from the output of the first sensor and configured to identify a failure of the second segmented magnetic core from the output of the second sensor.”.
	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834